DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive for reasons detailed below.

The 35 U.S.C. 112 rejections are maintained or modified as follows:
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding these claims, the language “wherein the uranium values are in particulate form and predominantly report to the underflow fraction for further processing” (claim 1) remains indefinite. That is, the claim language uses an undefined limitation (“uranium values”) in combination with an indefinite range (“predominantly report”), thus rendering the boundaries of the claim unclear.  Indeed, even Applicant’s specification does not sufficiently clarify what is meant by “predominantly” or how this language differs from “some particles report”, or what portion of uranium particles/values within specific size ranges “reporting” to the underflow could be regarded as reading on the claimed process step (see e.g., 
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.


The prior art rejections are maintained or modified as follows:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-5, 8-12, 14-15 and 17-18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Floeter et al. (“Floeter”)(DE 2830979)(with text citations to English translation provided herewith).
Floeter (fig. 1-2) teaches beneficiation process for uranium ore comprising
(re: claim 1)  a hydrocyclone beneficiation step that produces an underflow fraction and an overflow fraction according to a size separation parameter (fig. 2 showing multiple hydrocyclone steps for uranium ore separation according to various cut sizes; para. 2, 11-15, about 10-40 um), 
wherein the underflow fraction contains uranium ore in particulate form for further processing, and the overflow fraction contains fine particulate waste material (Id. teaching that various underflow streams, see e.g., fig. 2 near 66, 68, 76, contain at least some uranium particles according to selected cut sizes); 
(re: claims 2-7)  wherein the size separation parameter of the hydrocyclone is about 4, 5, 6, 10, 15, 20, 25 or 30 um (Id. wherein about 10-40 um is regarded as ranging from 4-50 um);
(re: claim 8) comprising two or more hydrocyclone steps (fig. 2);
(re: claim 9) wherein the hydrocyclones are operated co-current, counter-current, or a combination thereof in any order (fig. 2 and para. 7);
(re: claim 10)  wherein the hydrocyclone step is performed after a feed preparation step (fig. 1; para. 17 teaching preparation including grinding and washing steps with adding of reagent and/or oxidizing agent that assist with separation process, wherein re-circulation of solution that contain agents is taught as assisting with dispersion of particles within slurry);
(re: claim 11) wherein the feed preparation step comprises one or more of grinding, scrubbing and screening (Id.);
(re: claim 12) wherein feed material for the hydrocyclone comprises an aqueous suspension of the uranium ore in the form of a slurry (Id.); 
 (re: claim 14)   wherein the slurry contains one or more chemical additives to alter the degree of dispersion of the particles within the slurry (Id.); 
(re: claim 15)  wherein the further processing comprises one or more steps selected from grinding, spirals, elutriation, magnetic separation, gravity separation and flotation to further concentrate the uranium (fig. 1; para. 21-26 teaching various further processing steps that include countercurrent flotation to further separate particles); 
 (re: claim 17)  wherein the further processing comprises a flotation step (Id.). 
. 

Claims 1, 8-12 and 14-17 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Hartmann et al. (“Hartmann”)(US 2016/0008822).
Hartmann teaches beneficiation process for uranium ore comprising
(re: claim 1)  a hydrocyclone beneficiation step that produces an underflow fraction and an overflow fraction according to a size separation parameter (fig. showing hydrocyclone classification step near 6;  para. 16, 21-22 teaching that size parameter can be set less than 50 mum), 
wherein the underflow fraction contains uranium in particulate form for further processing, and the overflow fraction contains fine particulate waste material (para. 23-25 teaching that underflow stream 10 contains uranium particles); 
(re: claim 8) comprising two or more hydrocyclone steps (fig. near 6, 22);
(re: claim 9) wherein the hydrocyclones are operated co-current, counter-current, or a combination thereof in any order (Id.);
(re: claim 10)  wherein the hydrocyclone step is performed after a feed preparation step (para. 21 teaching grinding);
(re: claim 11) wherein the feed preparation step comprises one or more of grinding, scrubbing and screening (Id.);
(re: claim 12) wherein feed material for the hydrocyclone comprises an aqueous suspension of the uranium ore in the form of a slurry (Id. inherent from use of hydrocyclone); 
 (re: claim 14)  wherein the slurry contains one or more chemical additives to alter the degree of dispersion of the particles within the slurry (para. 23);  
(re: claim 15)  wherein the further processing comprises one or more steps selected from grinding, spirals, elutriation, magnetic separation, gravity separation and flotation to further concentrate the uranium (para. 14, 21-25); 

(re: claim 17)  wherein the further processing comprises a flotation step (Id. near 11). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Floeter et al. (“Floeter”)(DE 2830979) in view of legal precedent.
Floeter as set forth above teaches all that is claimed except for expressly teaching
 (re: claim 13)   wherein the solids concentration of the slurry that is passed through the hydrocyclone has percent solids in the range of about 0.1 wt % to about 20 wt %.
Further, under an alternate interpretation, the size separation range of about 4-6 um may be regarded as not taught above.
Here, it is noted that Floeter already teaches the essence of Applicant’s invention—the removal of ultra-fines during uranium beneficiating to improve the separation process-and already teaches approximate cut size ranges that overlap with the claimed size ranges (supra).
Indeed, the claimed features relating the range of cut size or solids concentration can be regarded as common design parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the separating arts as the type of material to be separated controls variations in the specific device dimensions, features and/or sorting steps.  Moreover, legal precedent teaches that variations in these type of common design parameters/variables are obvious and that said 
It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in legal precedent as described above.   Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Floeter for the reasons set forth above.

Response to Arguments
Applicant’s arguments that the claim language particularly points out and distinctly claims the subject matter are unpersuasive.  Here, Applicant argues that the skilled person would understand the claim language “wherein uranium values are in particulate form and predominantly report to the underflow fraction” (claim 1) as meaning that the “majority or bulk (but necessarily all) of uranium values report to the underflow fraction”.  Examiner notes that Applicant has not expressly defined “uranium values” and, more importantly, a size range of said uranium values.  This is important as Applicant is claiming in a first step that a uranium ore is separated into an underflow fraction and overflow fraction based on a size separation parameter and then claims that the “majority of uranium values” are contained in the underflow fraction.  Thus, it is unclear if Applicant is claiming that all uranium particles are” “reporting” to the underflow, or only all the uranium particles of a certain size range, or otherwise.  Applicant’s specification provides examples of multiple hydrocyclone steps to achieve uranium particles at a specific size range, thus it unclear how Applicant can state that one skilled in the art would 
Applicant’s further arguments that the prior art fails to teach the claim features are also unpersuasive.  In particular, Applicant argues that Floeter “is not used to beneficiate uranium ore” as the particles contain no valuable uranium.  As noted above, Applicant has not expressly defined “uranium values” within the specification and Examiner further notes that the claims are not commensurate with Applicant’s arguments as there is no requirement that valuable uranium is being recovered—only that uranium particles are being separated.  Indeed, it is reasonable to regard the claimed process as relating to beneficiating ore, wherein said ore contains uranium and “beneficiation” as any process that improves the value of the ore.  Floeter teaches a “method for processing uranium ores” (claim 1), wherein cyclones use a specific size parameter to generate an underflow with uranium particles/values that are further processed (para. 30-31).  Floeter expressly teaches that removing very fine particles improves the ore processing (Abstract), thus the overflow can be regarded as containing “fine particulate waste material” and the process can be regarded as beneficiating the ore.  It is irrelevant that that the overflow stream is further processed as the claims only require a size separation wherein the underflow fraction contains uranium values and the overflow fraction “contains fine particulate waste material”.  Applicant arguments against Hartmann are similarly unpersuasive as the removal of uranium particles can be regarded as improving the economic value of the ore being processed and it is irrelevant whether the particles are regarded as radioactive or of negative economic value—i.e., the overall economic value of the ore which contains uranium is improved.  Consequently, as Applicant’s arguments are incommensurate with the actual claim scope and are unpersuasive , the claims stand rejected.
Information Disclosure Statement
The information disclosure statement filed 12/23/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Examiner has maintained the prior art rejections, statutory rejections and drawing objections as previously stated and as modified above.  Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
The examiner’s UNOFFICIAL Personal fax number is 571-273-3692. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 

/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655 
                                                                                                                                                                                                       
Jcr

------
January 13, 2022